HARDIN, P. J.
When this case was before us on the former appeal (68 Hun, 589, 23 N. Y. Supp. 237), in the course of the opinion it was said: “Under the circumstances of this case, we think the plaintiff was entitled to maintain this action.” And in the course of the opinion it was also said: “We think it must be regarded as settled in this state that an executory contract relating to the personal property of an infant may be avoided by her during her infancy. Bool v. Mix, 17 Wend. 119; Stafford v. Roof, 9 Cow. 626; Chapin v. Schafer, 49 N. Y. 407; Sparman v. Keim, 83 N. Y. 245; Beardsley v. Hotchkiss, 96 N. Y. 201.” In the course of the opinion it was further said, viz.: “The appellants also contend that the plaintiff could not recover in this action without tendering to the defendant Breen all she recovered. To this there are two answers: First, that the defendants were permitted on the trial to prove all that had been advanced to plaintiff, and the jury deducted that amount from the value of the notes other than those delivered to Williams for real estate; and, second, all the money that had been paid to the plaintiff by Breen had been expended or squandered by her during her infancy.” So far as the questions referred to in the opinion arise upon -the trial now before us, we should follow the doctrine laid down in the opinion. After the trial judge had delivered his charge, the defendant’s counsel asked the court to charge “that the defendant is -entitled to credit in this action for whatever amounts Breen has paid to the plaintiff.” The request was refused, and an exception taken. Thereafter the court observed: “Of course, I do not want you to misunderstand it. I stated in my charge that Breen was entitled ■to credit, or that the plaintiff should be charged in this case with whatever sum was paid by Breen that was reasonably necessary for her under all the circumstances, considering her then condition and circumstances, and everything of that kind; * * * whatever he paid *672that was reasonably necessary for her to have for her support and maintenance.” Thereupon the counsel for the defendant stated, viz.: “We claim here that he is entitled to credit for whatever Breen paid, because this is an action of trover; and, if she received these notes,— if she received the proceeds,—of course she could not recover in trover for it.” Thereupon the court remarked: “I will give you an exception. I will not change my charge,”—and the defendant took an exception. The defendant also requested the court to charge “that no recovery in this action of trover can be had against this defendant for any portion of the notes which has been paid to the plaintiff.” The request was refused in the following language: “I refuse to charge except as I have upon that.” By the evidence it appears that the defendant had been concerned in the conversion of $2,£500 0f the notes, that they had been discounted, and that he had received the proceeds thereof, inasmuch as the notes had been paid by the maker; and one important question in respect to the defendant was whether he was a bona fide holder for value. That question was fully and fairly submitted to the jury, and it must be assumed that the jury have found that he was not a bona fide holder of the notes, and that, according to the doctrine laid down in the opinion in this case on the former appeal, he was liable to respond to the plaintiff for the money realized by him on the sale of the notes,- less the credits which had been allowed, according to the doctrine laid down in Comstock v. Hier, 73 N. Y. 269, and Farnham v. Benedict, 107 N. Y. 159, 13 N. E. 784. The court in its charge allowed the defendant to receive the benefit of such sum as the jury should find was reasonable compensation for the services rendered by Breen in and about bringing the action for breach of promise which resulted in producing the notes in question. There was some evidence given upon the trial tending to show that Breen had, prior to the commencement of this action, advanced to the plaintiff on sundry occasions sums which, in the aggregate, amounted to $1,286. By refusals to charge as requested, the jury was not allowed to diminish the claim of the plaintiff by allowing all of such sums. In the course of the charge it was stated that the jury were only allowed to regard the claim of the plaintiff as valid to the extent of $2,500, diminished by such sum as should be allowed for the payments made that were found by the jury to be “reasonably necessary for her under all the circumstances, considering her then condition and circumstances, and everything of that kind”; or, to put it in the further language used by the trial'judge, “whatever he paid that was reasonably necessary for her to have for her support and maintenance.” A majority of the court are of the opinion that the restrictions put by the trial judge as to the right of the jury to find upon the advances made to the plaintiff were not too stringent, and that, if “there was a conversion of the notes and the defendant did not act in good faith, he was not entitled, by way of equitable offset, to more than Breen had a right to hand over to plaintiff, or more than Breen would have a right to be allowed were he the general guardian of plaintiff.”
2. When May Brown was testifying in behalf of defendant, she stated that Exhibit 7 and Exhibit B were all made at one time, and *673were from dictation. Thereupon a general question was propounded to her in the following language: “I ask you whether you sometimes took dictation from Mr. Breen with reference to her matters in her presence.” This was objected to, and the court observed that it was not competent, and excluded the evidence, and the defendant took an exception. Subsequently, in response as to other questions and objections, the court observed: “If she can say that papers relating to the breach of promise case were written by her in the presence of Breen and the plaintiff, she may state it.” The witness thereupon answered: “Well, I don’t think I can say that positively.” We think the exception first referred to, when considered in connection with the ruling made by the trial judge and the answers made by the witness, present no error.
3. It is stated in the case that “Martin V. Knight, a juror drawn on the panel, was excused by the court upon the court’s own motion upon the ground that it appears by his examination that he was present during the former trial of this case, heard all the evidence and summing up of counsel, and the charge of the court.” To the ruling excusing the juror, defendant excepted. It does not appear in the case that the defendant had used any of his challenges when this ruling was made; nor is there anything in the case to indicate that the defendant suffered by the action of the court in discharging the juror. In Greenfield v. People, 74 N. Y. 277, it was held, viz.: “One who has formed an opinion or impression from the reading or report, partial or complete, of the testimony against a prisoner on a former trial, however strong his belief and purpose that he will decide the case on vthe evidence to be adduced, and will give an impartial verdict thereon, unbiased by that impression, cannot be readily received as a juror indifferent towards the prisoner and wholly uncommitted.” In the case before us, “nothing appears to show that any injustice was suffered by the defendant.” See Stedman v. Batchelor, 49 Hun, 390, 3 N. Y. Supp. 580, and cases cited in the opinion. Code Civ. Proc. § 723.
4. It seems the testimony received against the exception of the defendant taken at folio 171 and at folio 174 was stricken out on motion of the defendant. When the motion was made, the plaintiff’s counsel remarked, “I assent that it be stricken out.” Some other evidence was taken, after an objection made by the defendant, under a remark made by the court, “I will receive it for the present.” Subsequently a colloquium occurred between the court and counsel, and the court observed, “If you object, I will strike all this out that has been read;” and thereupon the counsel for the defendant remarked, “It is fair to us that part should be in, because there was a great deal of talk on the other trial;” and thereupon the court observed, "I will let you put it in, and reserve the question, and dispose of it afterwards.” After that remark made by the court, the counsel for the defendant said, “Then we will let it go in.” We think no error is presented by the exceptions taken at the folios mentioned.
We have looked at numerous other exceptions incidentally referred to in the argument of the appellant’s counsel, and are not per*674suaded that any of them present an error prejudicial to the defendant requiring us to disturb the verdict. The foregoing views, if assented to, lead to the conclusion that the verdict should stand. Judgment and order affirmed, with costs. All concur.